CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES EXHIBIT 11 - Computation of Earnings Per Share (In thousands except per share amounts) Three Months Ended Six Months Ended June 27, 2008 June 29, 2007 June 27, 2008 June 29, 2007 BASIC: Net Income $ 45,765 $ 40,533 $ 101,956 $ 85,632 Weighted average shares outstanding 66,574 65,804 66,459 65,687 Basic earnings per share $ 0.69 $ 0.62 $ 1.53 $ 1.30 DILUTED: Net Income $ 45,765 $ 40,533 $ 101,956 $ 85,632 After-tax interest cost of convertible debt 918 922 1,836 1,844 Net Income plus assumed debt conversion $ 46,683 $ 41,455 $ 103,792 $ 87,476 Weighted average shares outstanding 66,574 65,804 66,459 65,687 Dilutive effect of convertible debt 3,234 3,229 3,234 3,228 Incremental shares under stock option plans 1,259 1,289 1,251 1,264 Adjusted weighted average shares outstanding 71,067 70,322 70,944 70,179 Diluted earnings per share $ 0.66 $ 0.59 $ 1.46 $ 1.25
